Citation Nr: 0106199	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  98-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for postoperative peptic 
ulcer disease with dumping syndrome.  


REPRESENTATION

Appellant represented by:	Carl J. Poveromo, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's mother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
REMAND

The RO has determined that the appellant had active duty for 
training (ACDUTRA) from October 1982 to March 1983 and 
inactive duty for training (INACDUTRA) on the 13th and 14th of 
April 1985.  This matter comes before the Board of Veteran's 
Appeals (Board) from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico which denied the claim on the 
basis that it was not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The service medical records (SMRs) of the appellant's period 
of ACDUTRA from October 1982 to March 1983 are negative for 
complaints, signs, symptoms, history, treatment, 
hospitalization, observation or evaluation for peptic ulcer 
disease and dumping syndrome.  However, documents on file and 
the testimony of the appellant and his mother, together with 
oral contentions by the appellant's attorney, make it clear 
that it is alternatively contended that peptic ulcer disease 
was incurred during the appellant's ACDUTRA, was manifested 
within one year of that period of ACDUTRA, or was incurred 
during INACDUTRA in April 1985.  

On file are affidavits of two co-workers who worked daily 
with the appellant from March 1983 to April 1984 attesting 
that he ingested TUMS, Riopan, Pepto-Bismol, Maalox, and 
other medications on a daily basis and frequently complained 
of a burning sensation in his stomach.  

SMRs and private clinical records of the Nesbitt Memorial 
Hospital indicate that the appellant had some 
gastrointestinal symptoms prior to April 13, 1985, and that 
he collapsed in formation during INACDUTRA on April 13, 1985 
and was sent to the Nesbitt Memorial Hospital where, later in 
April 1985, he had a vagotomy and pyloroplasty.  

The diagnoses on VA examination in July 1997 were a history 
of peptic ulcer disease of the duodenum with complications of 
bleeding, status post vagotomy and pyloroplasty, post dumping 
syndrome, and gastroesophageal reflux disease with allegedly 
historic information obtained of Barrett's esophagus.  

At a November 2000 Travel Board hearing before the 
undersigned, it was indicated that the record would be held 
in abeyance for 90 days for the submission of additional 
evidence of a nexus between current dumping syndrome and the 
appellant's military service.  Initial consideration of that 
evidence was orally waived by the appellant's attorney (pages 
28 and 29 of the transcript of that hearing).  See 38 C.F.R. 
§ 20.1304(c) (initial RO consideration of additional evidence 
may be waived orally at a hearing on appeal if formally 
entered on the record orally at the time of the hearing). 

Additional evidence has now been submitted consisting of two 
additional affidavits from service comrades who served with 
the appellant from October 1982 to March 1983 and witnessed 
him ingesting TUMS, Riopan, Pepto-Bismol, Maalox, and other 
medications on a daily basis and his frequent complaints of a 
burning sensation in his stomach.  

In a January 2001 statement from Dr. Jakub LeKach, with an 
attached May 1991 medical history of the appellant indicating 
treatment for bronchial asthma but also a family history of 
peptic ulcer disease, it was stated that the appellant's:

Duodenal Ulcer and Dumping Syndrome are chronic 
conditions likely to have existed for a long period 
of time.  They are more likely than not to be 
exacerbated by stressful conditions such as existed 
in Camp LeJeune from Jan to March of 1993 [sic].  

There is no evidence that the appellant had any type of 
military service in 1993, and, presumably, Dr. LeKach 
intended to refer to the veteran's ACDUTRA in 1983.  

In this regard, service connection may be established for 
disease or injury incurred or aggravated during either active 
military service or ACDUTRA or for residuals of an injury, 
but not disease, incurred or aggravated during INACDUTRA.  
Generally see 38 U.S.C.A. §§ 101(2), (21), (22), (23) and 
(24) (West 1991 & Supp. 2000); 38 C.F.R. § 3.6 (2000).  

To ensure that the record is complete, and to afford the 
veteran due process, case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
gastrointestinal complaints since 1983.  
The RO should obtain complete clinical 
records of such treatment from all 
identified sources, specifically 
including Dr. LeKach.  

2.  The RO should arrange for 
verification of all periods of the 
appellant's ACDUTRA and INACDUTRA.  

3.  The appellant should be afforded a VA 
gastroenterology examination to 
determine, if possible, the time of onset 
of his peptic ulcer disease with 
postoperative residual dumping syndrome.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether it is as likely as not that the 
appellant's peptic ulcer disease was 
incurred or aggravated during a period of 
ACDUTRA.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  Then the RO 
should review the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

